           Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 20-221
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 TWO E-MAIL ACCOUNTS SERVICED BY
 OATH INC.


Reference:   DOJ Ref. # CRM-182-71791; Subject Accounts: buero2424@aol.de and
mobilemailappz@aol.com

                         APPLICATION OF THE UNITED STATES
                      FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

        The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty Between the United States of America and the Swiss Confederation on

Mutual Assistance in Criminal Matters, Switz.-U.S., May 25, 1973, 27 U.S.T. 2019 (hereinafter,

the “Treaty”), to execute a request from the Swiss Confederation (“Switzerland”). The proposed

Order would require Oath, Inc. (“PROVIDER”), an electronic communication service and/or

remote computing service provider located in Dulles, Virginia, to disclose certain records and

other information pertaining to the PROVIDER accounts associated with buero2424@aol.de and

mobilemailappz@aol.com, as set forth in Part I of Attachment A to the proposed Order, within

ten days of receipt of the Order. The records and other information to be disclosed are described

in Part II of Attachment A to the proposed Order. In support of this application, the United

States asserts:

                         LEGAL BACKGROUND AND JURISDICTION

      1.          PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).
           Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 2 of 6



Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Treaty art. 9(3) (authorizing courts to issue orders necessary to execute the request).

In addition, this Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,

the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Switzerland’s request has been duly

authorized by an appropriate official of the Department of Justice, through the Criminal

Division, Office of International Affairs, 1 which has authorized execution of the request and has



1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   2
          Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 3 of 6



delegated the undersigned to file this application. The undersigned has reviewed the request and

has confirmed that it was submitted by authorities in Switzerland in connection with a criminal

investigation and/or prosecution.

     4.           A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

     5.           Authorities in Switzerland are investigating an unknown individual for fraud

offenses, which occurred in July and August 2018, in violation of the criminal law of

Switzerland, specifically, Article 146 of the Swiss Criminal Code. A copy of the applicable law

is appended to this application. The United States, through the Office of International Affairs,

received a request from Switzerland to provide the requested records to assist in the criminal

investigation. Under the Treaty, the United States is obligated to render assistance in response

to the request.

     6.           According to authorities in Switzerland, on July 25, 2018, the head of the finance

department (the “finance director”) of a Swiss hospital (the “hospital”) received an e-mail from

an unknown individual (the “suspect”) using the e-mail address buero2424@aol.de. In the e-

mail, the suspect purported to be a certain physician that worked at the hospital (the

“physician”), asked about the balance of the hospital’s bank account, and inquired if a transfer in



                                                   3
           Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 4 of 6



the amount of EUR 45,000 (then approximately USD 52,650) was possible that same day. The

finance director replied confirming the availability of the funds. The same day the suspect

replied requesting that the transfer be made to a bank account in the United Kingdom. The

hospital made the requested transfer on July 26, 2018.

      7.        On July 27, 2018, a case officer (the “case officer”) in the hospital’s financial

accounting department received an e-mail from the suspect who again purported to be the same

physician, inquired about the balance of the hospital’s bank account, and asked if a transfer in the

amount of EUR 42,700 (then approximately USD 49,959) was possible that same day. The case

officer responded indicating that the transfer was feasible, but that the payment could not be

released for a few days because the transfer had to be approved by another person. On July 30,

2018, the finance director received another message from the suspect, this time using the e-mail

address mobilemailappz@aol.com, still purporting to be the same physician and requesting the

transfer of the EUR 42,700 (then approximately USD 49,959) to another bank account in the

United Kingdom. The finance director approved the transfer and the hospital made the requested

payment on July 31, 2018.

      8.        On August 1, 2018, the suspect sent another e-mail using

mobilemailappz@aol.com, again purporting to be the same physician and inquiring if a transfer

of EUR 32,700 (then approximately USD 38,259) was possible the same day. By that time, the

hospital determined it had been the victim of a fraud and made no further payments.

      9.        The e-mail accounts buero2424@aol.de and mobilemailappz@aol.com are

hosted by PROVIDER. As a result, Swiss authorities seek records from PROVIDER in an effort

to locate and identify the suspect(s) and determine the nature and scope of the suspect(s)’s

criminal activities.



                                                  4
          Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 5 of 6



                                   REQUEST FOR ORDER

    10.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in

Switzerland identify and locate the individual(s) who are responsible for the criminal activity

under investigation, and to determine the nature and scope of that criminal activity.

Accordingly, the United States requests that PROVIDER be directed to produce all items

described in Part II of Attachment A to the proposed Order within ten days of receipt of the

Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                 By: ____________________________
                                                     Martyna Pospieszalska
                                                     Trial Attorney
                                                     NY Bar Number 5018528
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 598-8012 telephone
                                                     (202) 514-0080 facsimile
                                                     Martyna.Pospieszalska@usdoj.gov




                                                 5
          Case 1:20-ml-00221-RBC Document 1 Filed 02/27/20 Page 6 of 6



                        Relevant Provision of the Swiss Criminal Code


Art. 146 Offences against property / Fraud

(1) Any person who with a view to securing an unlawful gain for himself or another willfully
induces an erroneous belief in another person by false pretenses or concealment of the truth, or
willfully reinforces an erroneous belief, and thus causes that person to act to the prejudice of his
or another's financial interests, is liable to a custodial sentence not exceeding five years or to a
monetary penalty.

(2) If the offender acts for commercial gain, he is liable to a custodial sentence not exceeding ten
years or to a monetary penalty of not less than 90 daily penalty units.

(3) Fraud to the detriment of a relative or family member is prosecuted only on complaint.
